Citation Nr: 0730776	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-38 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether the veteran has presented new and material evidence 
to reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1979 to January 1981 and from December 1990 to May 1991.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, 
Montana, reopening the claim but denying service connection 
for post-traumatic stress disorder (PTSD).  



FINDINGS OF FACT

1. The veteran's claim of service connection for PTSD was 
previously denied by a December 1999 rating decision, which 
became final.  

2. The evidence received since that December 1999 decision is 
new, and it creates a reasonable possibility of 
substantiating the claim for service connection for PTSD, 
warranting reopening of the previously denied claim.

3.  The veteran does not currently have PTSD due to an in-
service stressor.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156 (2007).

2.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304(f), 
4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the RO provided the veteran with 
VCAA notice letters in October 2004, April 2005, and August 
2005, all prior to the appealed July 2006 RO rating action, 
and issued a further VCAA notice letter in July 2006, after 
receipt of the veteran's notice of disagreement with the July 
2006 rating action.  The October 2004 VCAA notice letter 
spoke to the requirements to reopen the claim, as well as the 
requirements to satisfy the underlying claim for service 
connection for PTSD.  Even if VCAA notice is not complete 
until after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or a supplemental statement of 
the case (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the letters in October 2004, April 2005, August 2005, and 
July 2006, the RO informed the veteran of its duty to assist 
him in substantiating his claims under the VCAA, and the 
effect of this duty upon his claims.  The letters informed of 
bases of review for service connection claims.  He was also 
told that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  
The letters requested that the veteran submit evidence he 
might have, in furtherance of his claim.  Further, these 
letters requested that he advise of any VA and/or private 
medical sources of evidence pertinent to his claim, and to 
provide necessary authorization to obtain those records.  
They also requested evidence and information about treatment 
after service, in support of the claim.

The veteran was afforded a hearing before the undersigned 
Acting Veterans Law Judge of the Board, by videoconference 
hearing conducted in July 2007.  The veteran and his 
authorized representative also addressed the claim by written 
submissions.  There is no indication that the veteran 
expressed any further desire to address his claim that has 
not been fulfilled.  

The veteran's service medical and personnel records were 
obtained and associated with the claims folders, as were his 
post-service VA medical records.  In efforts to confirm 
alleged stressors, research of service unit records was also 
requested of the U.S. Army Joint Services Records Research 
Center (JSRRC).  The RO requested records from all indicated 
sources for which appropriate authorization was provided, and 
records obtained were associated with the claims folders.  

At the July 2007 hearing, the veteran provided information 
regarding additional recent treatment by a private 
psychologist under contract with the VA, including for 
treatment of PTSD.  However, the veteran did not inform that 
this private psychologist had opined as to etiology of PTSD 
as related to service.  The veteran and his representative at 
the hearing informed that they would obtain records from that 
treating psychologist and submit them into the record, 
together with an authorization for release of those records, 
in furtherance of the claim.  The undersigned Acting Veterans 
Law Judge accordingly agreed at the hearing to hold the case 
open for 30 days for that purpose.  Neither treatment records 
from that source nor an authorization for release of those 
records has been forthcoming.  In light of the veteran's 
failure to submit any records or otherwise contact the Board 
and inform that such records were relevant or were still 
being sought, the Board cannot but conclude that the veteran 
ultimately found those records to be of no relevance to the 
current claim, or otherwise elected not to obtain them.  The 
Board notes that the duty to assist in the development and 
adjudication of a claim is not a one-way street. Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in circumstances where 
he may or should have evidence that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193, reconsideration denied, 1 Vet. App. 406 (1991) (per 
curiam).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  

By the appealed rating action as well as by a December 2006 
SOC and May 2007 SSOC, the veteran was informed of the 
evidence obtained in furtherance of his claim, and hence he 
was implicitly informed of the evidence not obtained.  

The veteran was afforded a VA psychiatric examination for 
compensation purposes in April 2007 specifically to address 
the his claimed PTSD.  The Board finds this examination 
record, taken together with all the evidence obtained in 
furtherance of the claim, to be adequate for the Board's 
adjudication of the veteran's claim.  38 C.F.R. § 3.159(c)(4) 
(2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(discussing criteria as to when a VA examination is required 
to address a service-connected claim).  

By the December 2006 SOC and May 2007 SSOC, the veteran was 
informed of evidence obtained in furtherance of his claim and 
evidence which might yet further his claim.  These "post-
decisional" documents issued subsequent to the issued VCAA 
notice letters meet the requirements for adequate VCAA 
notice.  See Mayfield v. Nicholson, supra.  Moreover, the 
claimant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  The veteran 
received notice regarding these issues in a letter issued in 
March 2006.  Moreover, since the claim herein is being 
denied, such matters are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Laws Governing Claims for Service Connection and
The Reopening of Previously Denied Claim

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some chronic disorders, may be presumed if manifested 
to a compensable degree within the first post service year. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service connection for PTSD requires a diagnosis of PTSD 
consistent with the American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV); a verified stressor; and competent medical 
evidence that the stressor is the cause of PTSD.  38 C.F.R. 
§§ 3.304(f), 4.125(a) (2007).  If it is shown by official 
service records that a veteran personally engaged in combat 
against the enemy, such as by award of combat citations 
(e.g., Combat Infantryman Badge, Bronze Star or Air Medal 
with "V" device), then the allegation as to PTSD stressor, 
alone, provided that it is consistent with the circumstances, 
conditions, and hardships of his service, would be deemed 
sufficient evidence of a stressor.  No stressor verification 
would be needed under such circumstances. Otherwise, service 
connection for PTSD requires adequate corroboration of a 
claimed stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence that is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  Moreover, Hodge 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
for service connection for PTSD was filed in October 2004, 
the new language of 38 C.F.R. § 3.156(a) will be applied.  To 
whatever extent the new regulation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

II.  Reopened PTSD Claim; Claim Analysis

The Board does not here address the broader claim of 
entitlement to service connection for any psychiatric 
disorder beyond PTSD, because the claim as reviewed by the RO 
and developed for appeal was limited to service connection 
for PTSD.  Should the veteran desire to pursue a claim for a 
different psychiatric disorder, he may file an initial claim 
with the RO.  

The veteran does not contend, nor does the evidentiary record 
indicate, that the veteran engaged in combat with the enemy.  
Hence, to support his claim the veteran requires a diagnosis 
of PTSD based on corroborated in-service stressors.  
38 C.F.R. §  3.304(f).  

Upon the a September 1995 VA Persian Gulf War examination, 
the veteran reported his PTSD symptoms and alleged in-service 
stressor experiences, and the examiner assessed possible 
PTSD.  This was not a confirmed diagnosis as is required to 
support the veteran's claim.  38 C.F.R. § 3.304(f).  The 
assessment was also not based on any confirmed stressors.  

At the July 1999 VA PTSD examination the veteran reported 
that during his duties as a driver in his Gulf War service he 
had seen many dead Kuwaiti civilians and Iraqi soldiers, and 
had been in areas that were subject to SCUD missile attacks.  
He also alleged that he had seen some fellow soldiers injured 
by a land mine.  He contended that he had thoughts of his 
Gulf War experiences three or four times per week, without 
much success in getting them out of his mind, and that he 
also had nightmares of his military experiences two or three 
times per week.  He reported that he tries to avoid his 
wartime experiences and felt angry and depressed after 
thinking or dreaming about these experiences.  

A U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly, the U.S. Armed Services Center for Unit 
Records Research (CURR)) report from February 2007, based on 
RO query, confirmed, in effect, that the veteran's units or 
places of  stationing encountered SCUD missile attacks in 
their vicinity.  Hence, a confirmation of SCUD missile 
exposure is confirmed to that extent, and may potentially 
serve as an experiential basis for a stressor to support the 
claim.  

This confirmation of alleged SCUD attack experiences, as 
potential stressors to support the claim, constitute new and 
material evidence to support the claim, because a potential 
stressor was not previously confirmed in the record up to the 
time of the last prior final denial of the claim for service 
connection for PTSD in December 1999.  This new confirmatory 
evidence presents a reasonable possibility of substantiating 
the claim for service connection for PTSD on the merits.  
38 C.F.R. § 3.304(f).  Accordingly, reopening of the claim 
for service connection for PTSD is warranted.  38 C.F.R. 
§ 3.156.  

Having reopened the claim, the Board must now continue the 
evidentiary review, with a focus on the merits of the claim 
for service connection for PTSD.  

At an April 2007 VA examination, the examiner noted that the 
veteran had a long history of psychosocial difficulties, 
including some abuse dating from childhood.  The examiner 
also noted the veteran's reported stressors in service, 
including his confirmed reports of SCUD missile exposure, 
with some missiles falling close to his place of stationing.  
The examiner accordingly sought to discover whether the 
veteran had PTSD due to these confirmed stressor experiences 
in service.  

The examiner asked open-ended questions of the veteran 
regarding his war experiences, in an attempt to elicit 
responses indicating symptoms of PTSD.  While the veteran 
expressed sadness during the examination interview about 
persons being killed or injured in the war, or about other 
deaths or suffering he witnessed while stationed in Saudi 
Arabia, the veteran did not present with any emotional 
reaction indicative of "intense fear, helplessness, or 
horror" in response to any in-service experiences.  The 
examiner thus concluded that the veteran did not meet the 
DSM-IV criteria for a diagnosis of PTSD due to his 
experiences in service.  Rather, he concluded that the 
veteran's problems were "related to personality and other 
factors."  

The April 2007 VA examiner noted that the veteran's greater 
emotional reaction to service was to witnessing a beheading 
and a stoning in a public forum in Saudi Arabia, and not to 
other reported wartime experiences.  However, the examiner 
did not find the veteran to have PTSD as a result of 
witnessing that Saudi Arabian practice.  

The April 2007 VA examiner noted that the July 1999 VA 
examiner accepted without verification all the stressors 
alleged by the veteran, to support that examiner's assessment 
of PTSD, and the July 1999 examiner also did not address the 
requisite DSM-IV criteria for reaction to these alleged 
stressors, as is required for a diagnosis of PTSD.  
Additionally, the July 1999 VA examiner did not continue to 
diagnose PTSD upon a December 2002 assessment of the veteran, 
but rather then diagnosed an adjustment disorder with 
depression.  

Several VA treatment records over recent years list a 
diagnosis of PTSD.  However, these records do not include an 
assessment as to whether the veteran meets the DSM-IV 
criteria for a diagnosis of PTSD.  

The veteran has not presented medical evidence contrary to 
the April 2007 VA examiner's opinion that the veteran does 
not meet the DSM-IV criteria for a diagnosis of PTSD, and the 
evidentiary record as a whole does not present any contrary 
evidence addressing the DSM-IV criteria for a diagnosis of 
PTSD or explicitly finding that those criteria are met.

The veteran's own statements as to his having PTSD, including 
as provided in July 2007 hearing testimony, are not 
cognizable to support the claim.  A diagnosis of PTSD is not 
a medical question within the purview of lay knowledge, and 
hence the veteran, as a layperson without any established 
special expertise in mental health, is not qualified to 
provide a cognizable diagnosis of the disorder.  While it is 
true that lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation, Jandreau v. 
Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. July 3, 
2007), medical evidence is generally required to establish a 
medical diagnosis for those conditions for which special 
medical expertise is required for their identification or 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Further, the Board cannot give any cognizance of the 
veteran's opinion as to the presence of a confirmed diagnosis 
of PTSD.  A layperson's account, filtered through a 
layperson's sensibilities, of what a doctor purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence required to support a claim.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The Board finds that the April 2007 VA examiner's thorough 
review of the evidentiary record and his careful, expert 
consideration of the DSM-IV criteria for a diagnosis of PTSD 
are unmatched in the record.  The Board accordingly finds 
that the April 2007 VA examiner's opinion that no PTSD is 
present due to confirmed in-service stressors outweighs any 
contrary evidence of record.  Accordingly, the preponderance 
of the evidence is against the presence of PTSD due to 
confirmed in-service stressors, and hence the preponderance 
of the evidence is against the claim for service-connected 
for PTSD.  38 C.F.R. §§ 3.304(f), 4.125(a).  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is denied. 



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


